Citation Nr: 1302677	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  12-24 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) op appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a heart disorder.  The Veteran timely perfected an appeal as to this issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his heart disorder, which has been diagnosed variously as cardiomyopathy, ischemic cardiomyopathy, coronary artery disease, and coronary artherosclerosis, is related to service.  Specifically, he alleges that he was exposed to Agent Orange, or other herbicides, when his ship spent time in the inland waterways of the Republic of Vietnam ("brown water") and the Mekong Delta.  
See Statement dated August 20, 2011.  After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on its merits.

The Veteran served aboard the USS Oklahoma City (CLG 5) during the Vietnam Era.  Pursuant to the M21-1MR Adjudication Procedures Manual, the RO attempted to verify his service within the Republic of Vietnam, and made a request to the National Personnel Records Center (NPRC) under request O34.  The NPRC responded that it was unable to determine whether Veteran served within the Republic of Vietnam, however, it did provide the dates the USS Oklahoma City (CLG 5) was in the official waters.  The dates that correspond with the Veteran's active duty service are December 8, 1968 through December 16, 1968; January 10, 1969 to January 24,1969; February 10, 1969 through February 22, 1969; February 24, 1969 through March 4, 1969; April 4, 1969 through April 17, 1969; May 20, 1969 through June 1, 1969; and, June 7, 1969 through June 14, 1969.  Aside from asking the Veteran for information regarding his service, the RO took no more steps to verify the Veteran's time in the Republic of Vietnam. 

The Veteran provided some more information to the RO in an August 2011 statement.  Specifically, he said his ship went in to "brown water" to retrieve the body of an American serviceman, and Navy tugboats were required to help them out of a shallow area.  He also said he was in and around the Mekong Delta for some time.  The M21-1MR provides an additional step to verify Vietnam service when the personnel records do not support such service despite the Veteran's allegations.  In such a case, the RO should request verification from the Joint Services Records Research Center (JSRRC), using request code O43.  The name and number of the Veteran's ship, as well as the dates the ship was in the waters offshore must be included with this request.  See Manual M21-1MR III.iii.2.E.33.d.

The Board recognizes the memorandum from the JSRRC dated May 1, 2009, which indicates the JSRRC cannot verify herbicide exposure of veterans who served aboard ships.  The JSRRC has found no evidence that Navy or Coast Guard ships transported or stored herbicides, and the JSRRC has no way of documenting exposure via aircraft or other equipment.  Here, the Veteran is not alleging he was exposed due to the on-board presence of herbicides or of the wind blowing it back out to sea; rather, he is alleging he was close enough to land and on inland waters.  Upon remand, additional steps to verify Vietnam service must be taken.

According to the evidence of record, the Veteran has been determined to be disabled by the Social Security Administration (SSA) due to chronic ischemic heart disease; however, SSA's records have not been associated with the Veteran's claim file.  It is the duty of VA to assist a Veteran in obtaining records from Federal Agencies; therefore, this matter must be remanded to obtain those records.  See 38 U.S.C.A. § 5103A (West 2002).



Accordingly, the case is REMANDED via the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional treatment he has received for his heart disorder, from October 2010 to the present.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran that are not already in the record on appeal, to include updated VA treatment records, and records from the Social Security Administration.  If any such records cannot be found, or if they do not exist, the RO/AMC should request specific confirmation of that fact and make a formal finding of such unavailability.

2.  The RO/AMC should contact the Veteran and request that he identify any additional information regarding his service within the Republic of Vietnam, including inland waterways.  A record of such request shall be associated with the file.

The Veteran is advised that his cooperation in providing all information necessary to verify his service in the Republic of Vietnam is essential. 

3.  The RO/AMC should make every effort to verify the Veteran's service within the Republic of Vietnam.  The RO/AMC should specifically make a request to the JSRRC using code O43, pursuant to Manual M21-1MR, section III.iii.2.E.33.d, as well as to any other possible location.

4.  Following completion of the foregoing, and any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's service connection claim for a heart disorder.  If the claim is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claim file should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


